39 A.3d 992 (2012)
Carol STUCKLEY, Jane and John Johnson, Gene Epstein, Kris Riley, John Melsky, Ruth Ann Melsky-Moore, Otto Schneider, Gertrude Schneider, James Defalco, Pam Fitzpatrick, Taylor Baudeley, Leo Fitzpatrick, Rachel Baudeley, Frances Bielski, Nick Seibel, Edwin Bielski, and Theresa Parrilla
v.
ZONING HEARING BOARD OF NEWTOWN TOWNSHIP and Board of Supervisors of Upper Makefield Township
v.
Toll Brothers, Inc., Dolington Land, LLP, Toll PA XIII LP, Leo Holt, Intervenors.
Petition of Toll Brothers, Inc., Dolington Land, LLP, and Toll PA XIII LP, Intervenors.
No. 455 MAL 2011
Supreme Court of Pennsylvania.
March 6, 2012.

ORDER
PER CURIAM.
AND NOW, this 6th day of March, 2012, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Does the repeal of an ordinance moot any challenges to that ordinance?
(2) Where the Commonwealth Court has remanded a case or controversy for a determination of mootness, may that Court nonetheless enter an advisory opinion on the merits that has no effect if the case is moot?
(3) Where a landowner challenges the substantive and procedural validity of a land use ordinance . . . before the zoning hearing board and, before the board has concluded its hearings, settles and withdraws his challenge, do other landowners who participated [as parties to] the hearing, but who failed to file their own challenge to the validity of the now repealed ordinance, have the right to compel the zoning board or the courts to continue hearings on the repealed ordinance?